Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

1.  Claims 1-7, 9-11, 13-16, 18, 20, 22 and 25-27 are currently pending. Applicant’s preliminary amendment filed 12/20/2019 is acknowledged.

Claim Rejections - 35 USC § 101
2.  35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3. Claims 1-3, 22 and 26 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. 
The claimed invention is directed to an abstract idea without significantly more. The claim(s) are directed to “identifying homodimers that are capable of binding specifically to an antigen to form an immunoglobulin-antigen complex”. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons which are discussed below.
The Patent Subject Matter Eligibility Guidelines (MPEP 2106) Revised Patent Subject Matter Eligibility Guidance sets out a 2 part test for evaluating subject matter eligibility under 35 USC 101. 
Step 1: is the claim to a process, machine, manufacture or composition of matter? 
Step 2A: is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? Step 2A has two prongs. Under prong one, one must ask whether the claim recites an abstract idea, law of nature or natural phenomenon. Under prong two, one must ask whether the claim recites additional elements that integrate the judicial exception in a practical application. 
Step 2B: does the claim as a whole recite additional elements that amount to significantly different than the judicial exception(s)? 
The analysis is as follows:
Step 1
Under step 1, one must ask whether the claim is directed to a process, machine, manufacture  or composition of matter. The claim is clearly a process.

Step 2A

Step 2(A) of the three part analysis is whether the claim is directed a judicial exception (a law of nature, a natural phenomenon, or an abstract idea). “Directed to” means the exception is recited in the claim (i.e., the claim sets forth or describes the exception). 

The claim is considered to be directed to a judicial exemption if it 1) recites a judicial exception and 2) the exception is not integrated into a practical application of the exception. (so called Prong 1 and Prong 2 under the guidelines). Step 2(A) is considered met and the analysis is as follows:

--Step 2A; Prong One

Under the first prong of Step 2(A), one must ask whether the claim recites an abstract idea, law of nature or natural phenomenon. 

This prong is considered satisfied because the claim recites an abstract idea; namely; identifying homodimers that are capable of binding specifically to an antigen to form an immunoglobulin-antigen complex.  Note that there is no requirement for any assay; “identifying” as broadly recited can be a mental step.

--Step 2A; Prong Two

The second prong of step 2A is also considered satisfied; the exception is not integrated into a practical application of the exception. The claim does not for instance integrate the judicial exception by applying or using the exception to effect a particular treatment or prophylaxis. 

Step 2B
Under step 2B, one must ask whether the claim recites additional elements that amount to significantly more than the judicial exception. 
The claim as a whole is not considered to recite additional elements in addition to the judicial exception that impose meaningful limits on the scope of the claim. 
The claims contain the following steps which are considered to be possibly significantly more than the judicial exception itself:
Proving a plurality of light chain variable domain monomers under conditions that allow any of the light chain variable domain monomers that are capable of dimerizing, to dimerize (claim 2).
Expressing each light chain variable domain monomer in a bacteriophage that is capable of presenting multiple copies of the light chain variable domain monomer on its surface. (claim 3)
Expressing polynucleotides comprising human light chain variable region V and J segments for the light chain variable domain monomers (claim 26).
The additional steps, considered either individually and as a combination, do not amount to significantly more than the abstract idea itself, which is “identifying” homodimers.
The additional steps consist of well-understood, routine, conventional activity already engaged in by the scientific community.
As set forth in MPEP 2016.05(d)(I), the examiner must conclude that an element (or combination of elements represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. A showing that additional elements are obvious under 35 USC 103, or even that they lack novelty under 35 USC 102, is not be itself sufficient to establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field. Whether a particular technology is well-understood, routine, and conventional goes beyond what was imply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and convention. (see Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018). 
With respect to step 2B, the Office considers the elements of each claim both individually and as an ordered combination, recognizing that whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of act. 
First, the step of “identifying homodimers” (base claim 1) and “electing” a homodimer having nanomolar affinity for the antigen” (claim 22) does not even require an assay to be performed; they could in fact be performed mentally.
In addition, the steps above which include preparing the homodimers under conditions that allow them to dimerize, expressing each identified light chain variable domain monomer in a bacteriophage and expressing a polynucleotide comprising human light chain variable region V and J segments are considered steps which either occur naturally or consist of well-understood, routine, conventional activity already engaged in by the scientific community.
First, it was well known in the art that free immunoglobulin light chains associate as dimers (see for example. Nymalm (J of Structure Biology, 138, 2002, 171-186, at p. 172, line 8; IDS Ref). 
The currently filed specification at p. 1 itself discloses that single domain antibodies can dimerize. This is a naturally occurring process with respect to “Bence-Jones proteins” which consist of light chain immunoglobulin dimers. 
The light chain dimer (Bence-Jones proteins) were also well known to be isolated from human samples such as urine and used in screening assays. (see for example, Edmundson, Proteins: Structure, Function, and Genetics 16: 246-267 (1993); abstract and p. 247, line 1 under “materials and methods”, IDS ref). 
Second, the step of expressing light chain variable domain monomers in a bacteriophage that is capable of presenting multiple copies of the light chain variable domain monomer on its surface is a step which was routine in the art. (see for example WO2013/043070, at ¶s64, 175, IDS reference).  
Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmundson, (Proteins: Structure, Function, and Genetics 16: 246-267 (1993), IDS Ref).

With respect to base claim 1, Edmundson teaches isolation of the light chain dimer (Bence-Jones protein) from urine (p. 247, last ¶). As evidenced by the current specification at p. 1, 3rd ¶ under “background”), Bence-jones proteins are immunoglobulin light chains which have dimerized. 

The immunoglobulin homodimers that include two identical light chain variable domain monomers are also considered to be “capable of binding specifically to an antigen to form an immunoglobulin-antigen complex” because Edmundson teaches that the light chain dimers were tested for their binding ability by ELISA (abstract). 

The reference teachings anticipate the claimed invention.

6. Claims 1 and 4-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkabetz, Molecular Immunology, 46 2008, 97-105).

With respect to base claim 1, Elkabetz teaches assembly of tetrameric IgG2b molecule in cells with medium which includes a covalent homo-dimer of lights chains, alpha2 (abstract; p. 99, 2nd column lines 11-14; Fig. 1) The assembly was considered to be antigen specific because the entire population recovered from Protein A-Sepharose could also bind NP (p. 19, right hand column 1st full ¶. 

Claims 4-5 are included because Elkabetz as noted supra teaches assembly of a structure that includes a covalent homo-dimer of light chains, which is considered the “dimerization screening step”. The “affinity screening step” is also considered taught because Elkabetz teaches that the structure was used as a capture reagent and shown to bind NP (p. 99, right hand column 1st full ¶).

The reference teachings anticipate the claimed invention.


7. Claims 1-2, 4-5, 18, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nymalm et al. (J of Structural Biology 138 (2002); 171-186).

With respect to base claim 1, Nymalm teaches expression and purification of an antiferritin antibody VL domain (section 2.1). The antibody VL domain is considered to include a “homodimer comprising two identical light chains variable domain monomers” because Nymalm teaches that the free immunoglobulin light chains associated as dimers (p. 172, lines 8-9; p. 177, section 3.3-3.4) and further teaches using the VL dimer in an ELISA assay with variable dimer-to-monomer ratios (section 2.2).

Claims 2 is included because Nymalm teaches shifting the dimer-monomer equilibrium under various conditions (section 3.1).

Claims 4-5 are included because Nymalm as noted supra teaches expression and purification of the antiferritin antibody VL domain and then using variable dimer-to monomer ratios, which is considered the “dimerization screening step”. The “affinity screening step” is also considered taught because Nymalm as noted supra teaches testing the antigen binding affinity of the VL dimer in an ELISA assay. Nymalm teaches that the VL is functional in its dimeric state and binds human spleen ferritin (section 3.1; p. 181, 2nd ¶).  

Claims 18 and 20 are included because Nymalm teaches that the ELISA step for demonstrating affinity binding of the VL includes absorbance measured at 492 nm (p. 173, left hand column, last line), which is considered an “optical analytical technique for measuring biomolecular interactions”, and the ELISA is considered measuring “binding specificity”.

Claim 25 is included because Nymalm teaches that the VL-VL homodimer includes Tyrosine (Y) in a CDR region (see Fig. 1, position 30 in the VL-VL dimer)

The reference teachings anticipate the claimed invention.


Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.  Claims 1-2, 4-5, 18, 20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nymalm et al. (J of Structural Biology 138 (2002); 171-186), in view of Kolmar, Biol Chem Hoppe Seyler, 375(a), 61-70, 1994) and WO2013/043070 (IDS Ref).

With respect to base claim 1, Nymalm teaches expression and purification of an antiferritin antibody VL domain (section 2.1). The antibody VL domain is considered to include a “homodimer comprising two identical light chains variable domain monomers” because Nymalm teaches that the free immunoglobulin light chains associated as dimers (p. 172, lines 8-9; p. 177, section 3.3-3.4) and further teaches using the VL dimer in an ELISA assay with variable dimer-to-monomer ratios (section 2.2).

With respect to claim 2, Nymalm teaches shifting the dimer-monomer equilibrium under various conditions (section 3.1).

With respect to claims 4-5, Nymalm as noted supra teaches expression and purification of the antiferritin antibody VL domain and then using variable dimer-to monomer ratios, which is considered the “dimerization screening step”. The “affinity screening step” is also considered taught because Nymalm as noted supra teaches testing the antigen binding affinity of the VL dimer in an ELISA assay. Nymalm teaches that the VL is functional in its dimeric state and binds human spleen ferritin (section 3.1; p. 181, 2nd ¶).  

With respect to claims 18 and 20, Nymalm teaches that the ELISA step for demonstrating affinity binding of the VL includes absorbance measured at 492 nm (p. 173, left hand column, last line), which is considered an “optical analytical technique for measuring biomolecular interactions”, and the ELISA is considered measuring “binding specificity”.

With respect to claim 25, Nymalm teaches that the VL-VL homodimer includes Tyrosine (Y) in a CDR region (see Fig. 1, position 30 in the VL-VL dimer).

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that variation in the plurality of immunoglobulin homodimers is provided by performing mutagenesis.

Kolmar teaches a Bence Jones protein REI which is a homodimer of immunoglobulin V domains (abstract; p. 61 1st¶). Kolmer teaches a set of variants of the V domain REI of the Bence Jones protein REI carrying single or multiple residue replacements at positions involved in dimer formation (p. 67, 1st ¶). Kolmar teaches that replacing of residue Lue-94 by His results in an increase in affinity of about one order of magnitude (p. 61, 2nd ¶). 

The 070 publication teaches anti-TNF-alpha polypeptides which include VL-VL homodimers. (¶s66, 151). The 070 publication teaches phage display of the anti-TNF-alpha polypeptides light chain variable domain (VL) and construction of VL libraries by extracting light chain variable domain RNA from selected clones, synthesizing corresponding cDNA and using the same to generate a phage display library which may be used to increase the affinity of an antibody domain for a target antigen and/or epitope, such as a TNF-alpha molecule (¶64). The 070 publication teaches that mutation of amino acids of the anti-TNF-alpha polypeptide preferably creates an improved, second-generation molecule (¶78).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included additional steps of mutating one of the amino acids of the VL domain of the VL homodimer taught by Nymalm by including one of the mutations taught by Kolmer for the light chain of the REI dimer or having mutated amino acids of VL for a VL phage display antibody library as taught by the ‘070. Those of skill in the art would have had reason to do so because mutation of amino acids in the production of VL chains which make up part of VL-VL homodimers was advantageous such as increase in affinity as taught by both Kolmar and the ’70. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

10.  Claims 1-2, 4-5, 18, 20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nymalm et al. (J of Structural Biology 138 (2002); 171-186), in view of Kolmar, Biol Chem Hoppe Seyler, 375(a), 61-70, 1994) and WO2013/043070 (IDS Ref), as applied to claims 1-2, 4-5, 18, 20, 25 and 27 above, and further in view of  Kim et al. “”Antibody light chain variable domains and their biophysically improved versions for human immunotherapy”, 2014; IDS Ref).

The prior art teachings of Nymalm, Kolmar and the ’70 are discussed above.

The references further differ from the claimed invention in the recitation that the light chain variable domain monomers are provided by expressing a polynucleotide comprising human light chain variable region V and J segments (claim 26). 

Kim teaches that in vivo, human VL constructs are the result of genetic recombination between germline gene segments VL and J1. Kim teaches that the first two complementarity-determining regions (CDR1 and CDR2) and a part of the CDR3 up to residue 95 are encoded by VL segment genes; the rest of the CDR3 and the entire framework region (FR) 4 are encoded by JL gene segments. (p. 220, 2nd ¶). 

Kim teaches construction of a human VL library, selection of 24 clones. The sequences of the clones were diverse in terms of germ-line origin (p. 220, right hand column 1st ¶). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included V and J variable region segments for polynucleotides encoding the human light chain such as a VL taught by Nymalm, 

Those of skill in the art would have had reason to do so because Kim teaches that in vivo human VL constructions include these germ-line gene segments. Accordingly, one of ordinary skill in the art would be highly motivated in including said gene segments to produce a diverse phage library, such as one of the phage libraries taught by Kim as being diverse or the phage library taught by the ‘070.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

11.  Claims 1-2, 4-5, 18, 20, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nymalm et al. (J of Structural Biology 138 (2002); 171-186), in view of Kolmar, Biol Chem Hoppe Seyler, 375(a), 61-70, 1994) and WO2013/043070 (IDS Ref), as applied to claims 1-2, 4-5, 18, 20, and 25-27 above, and further in view of  Kim et al. “”Antibody light chain variable domains and their biophysically improved versions for human immunotherapy”, 2014; IDS Ref).

The prior art teachings of Nymalm, Kolmar and the ’70 are discussed above.

The references further differ from the claimed invention in the recitation that the homodimer has a nanomolar affinity for the antigen.

Edmundson further teaches an immunoglobulin light chain dimer with a large generic binding cavity (abstract). 

The ‘070 further teaches that molecules that specifically bind an antigen can be identified for example by immunoassays and BIAcore known to those of skill in the art (¶47). The ‘070 teaches as noted supra that affinity of the antibody domain for a target antigen such as TNF-alpha can be improved using phage display technology (¶64). ‘070 teaches that in some embodiments, the affinity to TNF-alpha is at least is at least 0.5×109 M-1 , which is considered in the “nanomolar” range. 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the ‘070 teaches that techniques for measuring binding affinity of antibody domains to target antigens as well as production techniques for increasing their affinity were well known in the art. Given that the ‘070 further teaches anti-TNF-alpha domains having nanomolar affinity for the TNF-alpha, it would appear that determining and producing a light chain dimer with nanomolar affinity or that binds to a surface area of the antigen of over 600A2 would be optimization well within the skill of the ordinary artisan, at least in absence of evidence to the contrary.

12. Claims 6-7, 9-11 and 13-16 are objected to as being dependent upon a rejected base claim 21, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art for these claims was considered to Nymalm (J Structural Biology, 2002, IDS Ref) which has been discussed supra. However, Nymalm does not teach that the dimerization screening step includes determining the stoichiometric ratio of immunoglobulin monomer to antigen in the immunoglobulin-antigen complex, in combination with an affinity screening step for identifying homodimers of two identical light chain variable domain monomers. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 6, 2022							/JAMES  ROGERS/
Examiner, Art Unit 1644

	/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644